Case 2:20-cv-00342-JRS-DLP Document 11 Filed 07/16/20 Page 1 of 2 PageID #: 60




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

____________________________________
                                                       :
DUSTIN LEE HONKEN,                                     :
                                                       :
                                 Plaintiff,            :      No. 2:20-cv-00342-JRS-DLP

                                                       :
          v.                                           :      *** Capital Case ***
                                                       :
WILLIAM P. BARR, in his official capacity as           :
the Attorney General of the United States;             :
MICHAEL CARVAJAL, in his official capacity             :      Execution scheduled for
as the Director of the Federal Bureau of Prisons;      :      July 17, 2020
DONALD W. WASHINGTON,                                  :
in his official Capacity as the Director of the        :
United States Marshal Service; and                     :
T.J. WATSON, in his official capacity as the           :
Complex Warden for the United States                   :
Penitentiary, Terre Haute,                             :
                                                       :
                        Defendants                     :
____________________________________                   :

                          MOTION TO APPEAR PRO HAC VICE
                   FILED ON BEHALF OF ATTORNEY KYLE R. FREENY

          Abigail A. Clapp of the law firm Greenberg Traurig, LLP, pursuant to S. D. Ind. Local

Rule 83-6(a), hereby moves this court for an Order granting Kyle R. Freeny of Greenberg

Traurig, LLP, leave to appear pro hac vice for the purpose of appearing as counsel on behalf of

Father Mark O’Keefe in the above-styled cause only. In support of this motion, the undersigned

states:

          1. The Certification of Kyle R. Freeny, as required by S.D. Ind. Local Rule 83-6(b), is

attached hereto as Exhibit A.

          2. Electronic payment in the amount of One Hundred Dollars ($100.00) has been

submitted via pay.gov contemporaneously with the filing of this motion.
Case 2:20-cv-00342-JRS-DLP Document 11 Filed 07/16/20 Page 2 of 2 PageID #: 61




       WHEREFORE, the undersigned counsel respectfully requests that this Court enter an

Order granting Kyle R. Freeny leave to appear pro hac vice for purposes of this cause only.



Dated: July 16, 2020                         Respectfully submitted,

                                     By:     /s/ Abigail A. Clapp

                                             Abigail A. Clapp (Ind. Atty. No. 25444-45)
                                             Greenberg Traurig, LLP
                                             77 W. Wacker Dr., Ste. 3100
                                             Chicago, IL 60601
                                             Tel. (312) 456-8400
                                             Fax    (312) 899-0393
                                             Email ClappA@gtlaw.com


                                CERTIFICATE OF SERVICE

I hereby certify that on July 16, 2020, a copy of the foregoing Motion to Appear Pro Hac Vice
on Behalf of Attorney Kyle R. Freeny was filed electronically. Service of this filing will be
made on all ECF-registered counsel by operation of the court's electronic filing system. Parties
may access this filing through the court's system.

                                                    /s Abigail A. Clapp
